 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 1 of 7 Page ID
                                 #:164007


     STEVE W. BERMAN (pro hac vice)
1    (WA SBN 12536)
     Email: steve@hbsslaw.com
2    HAGENS BERMAN SOBOL
     SHAPIRO LLP
3    1301 Second Avenue, Suite 2000
     Seattle, WA 98101
4    Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
5    MARC M. SELTZER
     (CA SBN 054534)
6    Email: mseltzer@susmangodfrey.com
     SUSMAN GODFREY L.L.P.
7    1901 Avenue of the Stars, Suite 950
     Los Angeles, CA 90067
8    Telephone: (310) 789-3100
     Facsimile: (310) 789-3150
9
     FRANK M. PITRE (CA SBN 100077)
10   Email: fpitre@cpmlegal.com
     COTCHETT, PITRE & MCCARTHY
11   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
     Telephone: (650) 697-6000
12   Facsimile: (650) 697-0577
13   Co-Lead Plaintiffs’ Counsel for
     Economic Loss Cases
14
                           UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
     IN RE: TOYOTA MOTOR CORP.               Case No. 8:10ML2151 JVS (FMOx)
17   UNINTENDED ACCELERATION
     MARKETING, SALES PRACTICES,
18   AND PRODUCTS LIABILITY                  NOTICE OF FILING OF
     LITIGATION                              ADMINISTRATIVE DECLARATION
19                                           AND PLAINTIFFS’ MOTION TO
20                                           APPROVE PAYMENT OF
                                             SUPPLEMENTAL
21                                           ADMINISTRATIVE EXPENSES
22                                           RELATED TO ESCHEATMENT

23
     THIS DOCUMENT RELATES TO:
24
25   ALL ECONOMIC LOSS CASES
26
27
28    NOTICE OF FILING OF ADMINISTRATIVE DECLARATION & MOTION TO
      APPROVE PAYMENT OF SUPPLEMENTAL EXPENSES RE ESCHEATMENT
     10172.25 545002 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 2 of 7 Page ID
                                 #:164008



1             The Economic Loss Plaintiffs hereby give notice of filing of the following
2
     document: Declaration of Lara Jarjoura Regarding Status of Distribution, June 6,
3
     2019 (attached hereto as Exhibit A) and Plaintiffs’ Motion for an Order Approving
4
     the Payment of Supplemental Administrative Expenses Relating to Escheatment.
5
6                            1. Summary of Administrative Declaration
7
              By way of summary, and as is explained in more detail in the Jarjoura
8
     Declaration, pursuant to the Court-approved Settlement Agreement in this matter, the
9
     Cash-in-Lieu-of-BOS Fund and the Diminished Value Fund each provided
10
     $250,000,000 in available funds to eligible Class Members for a total of
11
     $500,000,000. A tiered approach has been applied in the processing of Distribution
12
     Payments from each Fund. In March of 2014, Gilardi commenced the initial tranche
13
     of Distribution Payments to individual claimants who filed approved claims in both
14
     the Cash-in-Lieu-of-BOS Fund and the Diminished Value Fund (“Tier 1
15
     Distribution”).
16
                In July of 2014, Gilardi commenced the second tranche of Distribution
17
     Payments to fleet owners as well as to individual claimants whose deficient claims
18
     have since been cured (“Tier 2 Distribution”).
19
              In September of 2014, Gilardi commenced the third and final tranche of
20
     Distribution Payments of the residual funds in both the Cash-in-Lieu-of-BOS Fund
21
     and the Diminished Value Fund (“Tier 3 Distribution”). This third tranche of
22
     distribution is related to the pro-rata distributions made to eligible Class Members
23
     who did not file claims but were identified as having been eligible to file claims, as
24
     contemplated in the Court’s July 24, 2013 Order Granting Motion for Final Approval
25
     of Proposed Class Action Settlement, and Granting Motion for Attorneys’ Fees,
26
     Reimbursement of Expenses, and Compensation to Named Plaintiffs.
27
              After Toyota reimbursements per Amendment No. 2 to the Settlement
28                                              -1-
     010172-25/1133698 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 3 of 7 Page ID
                                 #:164009



1    Agreement and administrative contingencies, and combining all three Tiers of
2    Distribution Payments together, Gilardi has distributed a total of $238,473,177 in
3    Distribution Payments from the Cash-in-Lieu-of-BOS Fund, and $235,849,342 in
4    Distribution Payments from the Diminished Value Fund.
5             As of June 4, 2019, a total of $210,703,101 in Distribution Payments from the
6    Cash-in-Lieu-of-BOS Fund have been negotiated and a total of $224,901,803 in
7    Distribution Payments from the Diminished Value Fund have been negotiated. The
8    checks that have been negotiated represent 88.36 percent of the funds that have been
9    sent to Class Members from the Cash-in-Lieu-of-BOS Fund and 95.36 percent of the
10   funds that have been sent to Class Members from the Diminished Value Fund.
11            Upon the completion of all steps outlined in Amendment No. 2 to the
12
     Settlement Agreement and by the statutory rules for each US state and territory,
13
     Gilardi will perform all necessary compliance for the commencement of escheatment
14
     of un-cashed funds to the correct authority. During the state-specific dormancy
15
16   periods and before remitting the funds, Gilardi will continue to honor check reissue

17   requests from Class Members throughout the dormancy periods.
18
              To date, Gilardi has remitted the following funds in accordance with each
19
20   state’s specific dormancy periods based on the most recent date of check issuance

21   (for a total of $14,072,512 remitted to 37 states, with almost $8 million additional
22
     funds scheduled to be escheated to the state of California by the end of June, 2019):
23
24                                             Funds Escheated to Date
              Date                   DV-                 CIL-                   Total      Total
25         Escheated        State   Count    DV-Amount Count CIL-Amount         Count     Amount
           11/27/2017       OR       2,542    157,328.70 9,622     291,087.83    12,164   448,416.53
26           5/1/2018       DE          43      2,925.82    151      3,645.12       194     6,570.94
             5/2/2018       NY         653     51,311.10 3,392      52,339.41     4,045   103,650.51
27           5/1/2018       PA         480     80,753.44  1,568     54,963.45     2,048   135,716.89
             5/1/2018       TN         280     20,828.51 1,156      36,762.04     1,436    57,590.55
28                                                      -2-
     010172-25/1133698 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 4 of 7 Page ID
                                 #:164010


             5/1/2018       VT      36     4,822.33       109       3,564.17      145       8,386.50
1            6/8/2018       CA       1       125.00         4            500        5         625.00
             7/2/2018       MI     168    10,731.94       620      20,854.14      788      31,586.08
2            7/2/2018       TX   1,524   117,156.53     6,614     219,526.99    8,138     336,683.52
           10/30/2018       AK     472    23,460.79     2,665      79,187.68    3,137     102,648.47
3          10/30/2018       AL   4,256   147,068.70    17,540     371,852.76   21,796     518,921.46
           10/30/2018       AR   2,822    41,224.17    11,834     110,912.14   14,656     152,136.31
4          10/30/2018       AZ   3,298   188,592.36    20,045     609,686.87   23,343     798,279.23
           10/30/2018       CO   3,348   140,973.11    15,579     331,831.09   18,927     472,804.20
5          10/30/2018       DC     491     9,746.00     3,144      32,530.33    3,635      42,276.33
           10/30/2018       IA     839    46,376.87     3,550     105,957.73    4,389     152,334.60
6          10/30/2018       IL   5,352   278,569.32    28,698     969,322.55   34,050   1,247,891.87
           10/30/2018       IN   2,522    43,021.35    14,093     134,755.46   16,615     177,776.81
7          10/30/2018       KY   1,726    86,284.07     8,979     267,914.73   10,705     354,198.80
           10/30/2018       MA   4,333   203,624.19    26,243     780,707.89   30,576     984,332.08
8          10/30/2018       MD   4,747   243,917.59    24,854     739,762.35   29,601     983,679.94
           10/30/2018       ME     534    25,434.13     3,171      93,237.46    3,705     118,671.59
9          10/30/2018       MN   1,438    70,943.51     9,679     288,621.32   11,117     359,564.83
           10/30/2018       ND     277     4,653.26     1,344      14,005.73    1,621      18,658.99
10         10/30/2018       NJ   6,218   435,067.82    29,483     915,100.04   35,701   1,350,167.86
           10/30/2018       NV   2,853   160,036.94    11,047     329,928.37   13,900     489,965.31
11         10/30/2018       OH   4,118   238,311.01    19,098     570,925.95   23,216     809,236.96
           10/30/2018       OR      38     4,000.14       123      10,394.16      161      14,394.30
12         10/30/2018       RI     584    26,341.70     3,160      94,436.88    3,744     120,778.58
           10/30/2018       SD     243    13,763.88       921      27,531.26    1,164      41,295.14
13         10/30/2018       UT   2,699    40,677.08    14,403     136,355.74   17,102     177,032.82
           10/30/2018       WA   3,870   202,937.94    20,667     614,336.02   24,537     817,273.96
14          1/31/2019       GU      26       884.02        72       1,643.11       98       2,527.13
             3/1/2019       DE     460    15,514.01     2,616      55,338.28    3,076      70,852.29
15          3/10/2019       NY   9,775   442,128.35    56,405   1,108,413.22   66,180   1,550,541.57
            4/10/2019       PA   4,875   285,818.62    22,573     678,316.73   27,448     964,135.35
16           5/1/2019       VT     278    15,125.89     1,232      35,782.99    1,510      50,908.88
17
18         2. Plaintiffs’ Motion to Approve Payment of Supplemental Administrative
                                  Expenses Related to Escheatment
19
20            As is also explained in the attached Jarjoura Declaration, since the initial
21
     distribution in March of 2014, Gilardi has continued to honor reissue requests and
22
     provide quality escheatment services. The escheatment process has proven to be
23
24   more complex and more involved than originally anticipated, given the high volume
25
     of uncashed Tier 3 checks and their demographic span across the US state and
26
27   territories, some of which have changed their escheatment procedures and timelines

28                                                    -3-
     010172-25/1133698 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 5 of 7 Page ID
                                 #:164011



1    since the initial distribution in March of 2014, extending the duration of the

2    escheatment process here. The escheatment research and preparation in this
3
     settlement began in earnest in 2015 and the process will continue for several more
4
5    years until at least 2025. Given the additional work effort and length of time for the

6    escheatment process, Gilardi has discussed with Counsel the use of remaining and
7
     residual funds, to pay supplemental administration fees and expenses relating to the
8
9    reissuing processes, claimant support, due diligence mailings and ultimately, the

10   escheatment of funds to the individual states and territories.
11
              To date, Gilardi has incurred additional expenses in the amount of $400,000
12
13   relating to the escheatment process, and anticipates an additional cost of

14   approximately $25,000 annually as escheatment continues. These annual expenses
15
     will cover the costs necessary to provide continued bank account maintenance,
16
17   phone/email support to claimants, reissue processing, escheatment processing, and
18   case management support and reporting services. Payments would only be made
19
     from excess residual funds and invoiced annually in June until all funds are
20
21   escheated.
22            Gilardi and Counsel for the Parties have discussed and have planned for these
23
     supplemental administrative expenses and sufficient residual funds exists to pay
24
25   these expenses through the end of the escheatment process.
26            Plaintiffs therefore respectfully request an Order from the Court approving the
27
     payment at this time of $400,000 in supplemental administrative expenses related to
28                                           -4-
     010172-25/1133698 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 6 of 7 Page ID
                                 #:164012



1    the escheatment processing in this settlement. A proposed form or Order is attached

2    hereto as Exhibit B.
3
              Economic Loss Plaintiffs will provide the Court with another update on the
4
5    status of the distribution and escheatment process on December 10, 2019.

6
     DATED: June 6, 2019               HAGENS BERMAN SOBOL SHAPIRO LLP
7
8
9                                      By: /s/ Steve W. Berman
                                              Steve W. Berman
10                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                       1301 Second Avenue, Suite 2000
11                                     Seattle, WA 98101
12                                     Telephone: (206) 623-7292
                                       Facsimile: (206) 623-0594
13                                     Email: steve@hbsslaw.com
14                                     Marc M. Seltzer, Bar No. 054534
15                                     SUSMAN GODREY L.L.P.
                                       1901 Avenue of the Stars, Suite 950
16                                     Los Angeles, CA 90067-6029
                                       Telephone: (310) 789-3100
17                                     Facsimile: (310) 789-3150
                                       Email: mseltzer@susmangodfrey.com
18
19                                     Co-Lead Counsel for Economic Loss Plaintiffs
20                                     Frank M. Pitre, Bar No. 100077
                                       COTCHETT, PITRE & MCCARTHY
21                                     840 Malcolm Road, Suite 200
22                                     Burlingame, CA 94010
                                       Telephone: (650) 697-6000
23                                     Facsimile: (650) 697-0577
                                       Email: fpitre@cpmlegal.com
24
                                       Lead Counsel for Non-Consumer Economic Loss
25                                     Plaintiffs
26
27
28                                             -5-
     010172-25/1133698 V1
 Case 8:10-ml-02151-JVS-FMO Document 5710 Filed 06/06/19 Page 7 of 7 Page ID
                                 #:164013


                                    PROOF OF SERVICE
1
2           I hereby certify that a true copy of the above document was served upon the
     attorney of record for each other party through the Court’s electronic filing service
3    on June 6, 2019.
4
5                                                   /s/ Steve W. Berman
6                                                       Steve W. Berman
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            -6-
     010172-25/1133698 V1
